DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because, at line 7, “a reinforced concrete” should be --the reinforced concrete--, as the reinforced concrete coupling beam formed is clearly the reinforced concrete coupling beam recited in the preamble. 
 Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a coupling beam (a beam connecting between reinforced concrete structural walls as disclosed) wherein the transverse reinforcement is placed in the first gap and the second gap must be shown or the feature canceled from claim 7. Fig. 3 shows the concrete beam and reinforcement but does not show them together such that the transverse reinforcement placed in the first gap and the second gap, and the reinforced concrete structural walls are not shown either. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “vertical” projection area, which is confusing. The projection should apparently be horizontal projection area because the web side plates are oriented vertically and the projection of the plate on the beam side surface would be a horizontal projection. Examiner remarks that claim 11 properly refers to a vertical projection because the claim refers to the flange sides (top and bottom beam faces).     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El Salakawy (11,136,777).
1.	El Salakawy, Figs. 2, 6, and 24(d), teaches a reinforced concrete coupling beam (the beam is a “coupling” beam because it couples to the column) confined by discontinuous steel plates (the reinforced concrete portion of the beam is confined by “discontinuous” steel plates because there are two separate plates that attach to the two webs (the vertical faces) of the beam), comprising:
longitudinal reinforcements (the rebar shown as 6 circles in Fig. 6 cross section) placed along a first direction (the longitudinal direction of the beam);
transverse reinforcements (the rebar shown in the Fig. 6 cross section as a rounded rectangle) placed perpendicular to the first direction and enclosing the longitudinal reinforcements, Fig. 6;
a concrete (col. 3, lines 35-45), wherein the longitudinal reinforcements and the transverse reinforcements are embedded in the concrete (col. 3, lines 39-43), to form a reinforced concrete coupling beam which has a first surface and a second surface (the two vertical beam faces) opposite to each other on web sides, and a third surface and a fourth surface (the top and bottom beam surfaces) opposite to each other on flange sides, wherein the first surface, the second surface, the third surface, and the fourth surface are substantially parallel to the first direction, Fig. 2;
a first web side steel plate placed on the first surface of the reinforced concrete coupling beam, wherein a horizontal projection area of the first web side steel plate on the first surface is smaller than an area of the first surface, and a second web side steel plate placed on the second surface of the reinforced concrete coupling beam, wherein a horizontal relprojection area of the second web side steel plate on the second surface is smaller than an area of the second surface (Figs. 2 and 6 show that the plates covering the web sides are narrower (or smaller in projection) than the surface of the beam web side).

2.	El Salakawy teaches the reinforced concrete coupling beam confined by the discontinuous steel plates of claim 1, El Salakawy further teaching the reinforced concrete coupling beam is free of a diagonal reinforcement at least because no diagonal reinforcement is shown in Fig. 6, only longitudinal and transverse reinforcement. 

3.	El Salakawy teaches the reinforced concrete coupling beam confined by the discontinuous steel plates of claim 1, El Salakawy further teaching the concrete is not a fiber concrete because it is never disclosed as being fiber concrete and always referred to as only “concrete”. 

4-5.	El Salakawy teaches the reinforced concrete coupling beam confined by the discontinuous steel plates of claim 1, El Salakawy further comprising several screw (bolt) and a nut (see Fig. 6) fixing elements penetrating the first web side steel plate and the second web side steel plate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 - are rejected under 35 U.S.C. 103 as being unpatentable over El Salakawy in view of Sears (1,673,955).
6.	El Salakawy does not expressly teach the first surface has a first edge and a second edge that are substantially perpendicular to the first direction, and a third edge and a fourth edge that are substantially parallel to the first direction, the first web side steel plate has a first end and a second end that are substantially perpendicular to the first direction, and a third end and a fourth end that are substantially parallel to the first direction, on the first surface, there is a first gap between the first edge and the first end, a second gap between the second edge and the second end, a third gap between the third edge and the third end, and a fourth gap between the fourth edge and the fourth end because the El Salakawy steel plate reinforcement is primary for reinforcing a beam/column connection (the El Salakawy system does not have first and second web side steel plate ends or first surface first and second edges) and not for plate reinforcing the beam in a region away from the column as taught by Sears (beam central region reinforcement). As such, El Salakawy in view of Sears (in which the El Salakawy plates are situated at the junction of the beam and column and in area of the beam away from the column for beam reinforcement as taught by Sears) teaches the first surface has a first edge (s1e1) and a second edge (s1e2) that are substantially perpendicular to the first direction, and a third edge (s1e3) and a fourth edge (s1e4) that are substantially parallel to the first direction, 
the first web side steel plate has a first end (wpe1) and a second end (wpe2) that are substantially perpendicular to the first direction, and a third end (wpe3) and a fourth end (wpe4) that are substantially parallel to the first direction, 
on the first surface, there is a first gap (g1) between the first edge and the first end, a second gap (g2) between the second edge and the second end, a third gap (g3) between the third edge and the third end, and a fourth gap (g4) between the fourth edge and the fourth end. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use El Salakawy reinforcement plates to reinforce the beam beyond just the column connection as taught by Sears for resisting beam lateral and longitudinal shear and tension, lines 31-32. 

    PNG
    media_image1.png
    160
    607
    media_image1.png
    Greyscale

Annotated Fig. 2 (Sears) 

    PNG
    media_image2.png
    159
    402
    media_image2.png
    Greyscale

Annotated Fig. 6 showing the El Salakawy beam with the column removed and steel plates located generally away from the column connection as taught by Sears

7.	El Salakawy in view of Sears does not expressly teach at least one of the transverse reinforcements placed in the first gap and the second gap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place at least one transverse reinforcements in the first and second gaps to fully reinforce the beam with rebar by providing transverse rebar from one end of beam to the other. In other words, because Sears teaches relatively narrow plates (beam central region reinforcement), El Salakawy in view of Sears also having relatively narrow plates compared to beam length would benefit from transverse rebar located well outside the plate longitudinal bounds. 

8.	El Salakawy in view of Sears teaches the reinforced concrete coupling beam confined by the discontinuous steel plates of claim 6, El Salakawy further teaching on the first surface, the third gap is 5 cm, and the fourth gap is 5 cm (the beam height is 400mm and the plate height is 300, so the gap is (400-300)/2=50mm or 5cm.). El Salakawy in view of Sears does not expressly teach the first gap is ranged from about 2 cm to about 5 cm, the second gap is ranged from about 2 cm to about 5 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the first gap to be ranged from about 2 cm to about 5 cm, the second gap ranged from about 2 cm to about 5 cm for almost full beam coverage by the plate for enhanced reinforcement. 

9.	El Salakawy in view of Sears teaches the reinforced concrete coupling beam confined by the discontinuous steel plates of claim 6, El Salakawy in view of Sear further teaching the claimed second surface edges and second web side ends and the corresponding gaps because the first surface edge/first web side end structure taught in claim 6 is repeated on the second surface. 

10.	El Salakawy in view of Sears teaches the reinforced concrete coupling beam confined by the discontinuous steel plates of claim 9, El Salakawy further teaching on the second surface, the third gap is 5 cm, and the fourth gap is 5 cm (the beam height is 400mm and the plate height is 300, so the gap is (400-300)/2=50mm or 5cm.). El Salakawy in view of Sears does not expressly teach (on the second surface) the first gap is ranged from about 2 cm to about 5 cm, the second gap is ranged from about 2 cm to about 5 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the first gap to be ranged from about 2 cm to about 5 cm, the second gap ranged from about 2 cm to about 5 cm for almost full beam coverage by the plate for enhanced reinforcement.

Claims 11-13 - are rejected under 35 U.S.C. 103 as being unpatentable over El Salakawy in view of Yang (8,820,033).
11.	El Salakawy does not teach a first flange side steel plate placed on the third surface of the reinforced concrete coupling beam, wherein a vertical projection area of the first flange side steel plate on the third surface is smaller than an area of the third surface; and
a second flange side steel plate placed on the fourth surface of the reinforced concrete coupling beam, wherein a vertical projection area of the second flange side steel plate on the fourth surface is smaller than an area of the fourth surface. Yang, Fig. 21, teaches a beam first flange side steel plate (the steel plate on the beam top surface, or upper flange side, of the beam) placed on a third surface of a coupling beam, and a second flange side steel plate (the plate on the bottom, or other flange side, of the beam) placed on a fourth surface of a coupling beam. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the El Salakawy plates to also be placed on the beam flange sides to provide lateral confinement for the El Salakawy concrete beam, col. 2, lines 8-9, El Salakawy modified by Yang having the claimed vertical projection because the modification of El Salakawy in view of Yang is placing plates similar to the web plates onto the El Salakawy flange (top and bottom) surfaces. 

12-13.	El Salakawy in view of Yang teaches the reinforced concrete coupling beam confined by the discontinuous steel plates of claim 11, El Salakawy in view of Yang further comprising several screw and a nut fixing elements penetrating the first flange side steel plate and the second flange side steel plate because El Salakawy teaches bolts and nuts, Fig. 6, for fixing the web side plates. 

Claims 14-17 - are rejected under 35 U.S.C. 103 as being unpatentable over El Salakawy in view of Yang and in further view of Sears. 
14.	El Salakawy in view of Yang does not teach the third surface has a first edge and a second edge that are substantially perpendicular to the first direction, and a third edge and a fourth edge that are substantially parallel to the first direction, the first flange side steel plate has a first end and a second end that are substantially perpendicular to the first direction, and a third end and a fourth end that are substantially parallel to the first direction, on the third surface, there is a first gap between the first edge and the first end, a second gap between the second edge and the second end, a third gap between the third edge and the third end, and a fourth gap between the fourth edge and the fourth end because the El Salakawy steel plate reinforcement is primary for reinforcing a beam/column connection and not for plate reinforcing the beam in a region away from the column as taught by Sears (beam central region reinforcement). As such, El Salakawy in view of Sears (in which the El Salakawy in view of Yang flange side plates are situated in area of the beam away from the column for beam reinforcement as taught by Sears) teaches the third surface has a first edge (s3e1) and a second edge (s3e2) that are substantially perpendicular to the first direction, and a third edge (s3e3) and a fourth edge (s3e4) that are substantially parallel to the first direction,
the first web side steel plate has a first end (fpe1) and a second end (fpe2) that are substantially perpendicular to the first direction, and a third end (fpe3) and a fourth end (fpe4) that are substantially parallel to the first direction, 
on the first surface, there is a first gap (g1) between the first edge and the first end, a second gap (g2) between the second edge and the second end, a third gap (g3) between the third edge and the third end, and a fourth gap (g4) between the fourth edge and the fourth end. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use El Salakawy reinforcement plates to reinforce the beam beyond the column connection as taught by Sears for resisting beam lateral and longitudinal shear and tension, lines 31-32, El Salakawy in view of Yang and in further view of Sears teaching al the claimed structure as described above. 

    PNG
    media_image3.png
    142
    409
    media_image3.png
    Greyscale

Annotated Fig. 6 showing the El Salakawy beam with the column removed and steel flange plates (as taught by Yang) located generally away from the column connection (as taught by Sears)

15.	El Salakawy in view of Yang and Sears teaches the reinforced concrete coupling beam confined by the discontinuous steel plates of claim 14, El Salakawy further teaching on the third surface, the third gap is 5 cm, and the fourth gap is 5 cm (the beam height is 400mm and the plate height is 300, so the gap is (400-300)/2=50mm or 5cm.). El Salakawy in view of Yang and Sears does not expressly teach (on the third surface) the first gap is ranged from about 2 cm to about 5 cm, the second gap is ranged from about 2 cm to about 5 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the first gap to be ranged from about 2 cm to about 5 cm, the second gap ranged from about 2 cm to about 5 cm for almost full beam coverage by the plate for enhanced reinforcement.

16.	El Salakawy in view of Yang does not teach the fourth surface has a first edge and a second edge that are substantially perpendicular to the first direction, and a third edge and a fourth edge that are substantially parallel to the first direction, the second flange side steel plate has a first end and a second end that are substantially perpendicular to the first direction, and a third end and a fourth end that are substantially parallel to the first direction, on the fourth surface, there is a first gap between the first edge and the first end, a second gap between the second edge and the second end, a third gap between the third edge and the third end, and a fourth gap between the fourth edge and the fourth end because the El Salakawy steel plate reinforcement is primary for reinforcing a beam/column connection and not for plate reinforcing the beam in a region away from the column as taught by Sears (beam central region reinforcement). As such, El Salakawy in view of Yang and Sears (in which the El Salakawy in view of Yang flange side plates are situated in area of the beam away from the column for beam reinforcement as taught by Sears) teaches the fourth surface has a first edge (s4e1) and a second edge (s4e2) that are substantially perpendicular to the first direction, and a third edge (s4e3) and a fourth edge (s4e4) that are substantially parallel to the first direction,
the second flange side steel plate has a first end (fp2e1) and a second end (fp2e2) that are substantially perpendicular to the first direction, and a third end (fp2e3) and a fourth end (fp2e4) that are substantially parallel to the first direction,
on the fourth surface, there is a first gap (g1) between the first edge and the first end, a second gap (g2) between the second edge and the second end, a third gap (g3) between the third edge and the third end, and a fourth gap (g4) between the fourth edge and the fourth end. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use El Salakawy reinforcement plates to reinforce the beam beyond the column connection as taught by Sears for resisting beam lateral and longitudinal shear and tension, lines 31-32, El Salakawy in view of Yang and in further view of Sears teaching al the claimed structure as described above.

    PNG
    media_image4.png
    143
    404
    media_image4.png
    Greyscale

Annotated Fig. 6 showing the El Salakawy beam with the column removed and a second steel flange plate located generally away from the column connection (as taught by Sears)

17.	El Salakawy in view of Yang and in further view of Sears teaches the reinforced concrete coupling beam confined by the discontinuous steel plates of claim 16, El Salakawy further teaching on the fourth surface, the third gap is 5 cm, and the fourth gap is 5 cm (the beam height is 400mm and the plate height is 300, so the gap is (400-300)/2=50mm or 5cm.). El Salakawy in view of Yang and in further view of Sears does not expressly teach (on the fourth surface) the first gap is ranged from about 2 cm to about 5 cm, the second gap is ranged from about 2 cm to about 5 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the first gap to be ranged from about 2 cm to about 5 cm, the second gap ranged from about 2 cm to about 5 cm for almost full beam coverage by the plate for enhanced reinforcement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633